DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Applicant’s election with traverse of claims #11-19 in the reply filed on October 27, 2021 is acknowledged.  The Examiner respectfully disagrees with the Applicant because there is a burden to search; the product/process claims are directed to different classes and the species have mutually exclusive characteristics.

 	The restriction requirement is still deemed proper and is therefore made FINAL.

IDS
 	The IDS document(s) filed on February 9, 2022 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 11-19 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 11, it is unclear if “a drain region of the plurality of nanowires” refers to the same structures as “source/drain regions positioned on each of both sides of the channel regions”.  The Examiner assumes a drain region of the source/drain regions positioned on each of both sides of the channel.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Leobandung et al. (U.S. Patent Publication No. 2019/0006366 A1), as cited in the IDS and hereafter “Leobandung”.

 	As to claim 11, Leobandung teaches:
A substrate 8.  See Leobandung, FIG. 17D.

A plurality of nanowires 16A, 16B positioned above and parallel to a top surface of the substrate, wherein the plurality of nanowires comprises channel regions and source/drain regions 28A, 28B positioned on each of both sides of the channel regions.  Leobandung teaches channel regions formed in each of the nanowires.  Id. at ¶ [0087].  Therefore the source/drain regions 28A, 28B are formed on each of both sides of the channel regions given that the source/drain regions also surround the nanowires.

A gate stack 40A positioned surrounding the channel regions.

A storage structure 52P+54P+56P positioned above a drain region of the plurality of nanowires and positioned adjacent to the gate stack.

Wherein the storage structure comprises a bottom conductive layer (lowermost 56P) positioned above the drain region, a dielectric layer (middle 54P) positioned on the bottom conductive layer, and a top conductive layer (topmost 52P) positioned on the dielectric layer.

		
 	As to claim 12, Leobandung teaches vertically arranged nanowires in FIG. 17D.


No Prior Art Applied
 	No prior art has been applied to claims 13-19.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829